          Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 1 of 28



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO




   IN THE MATTER OF THE
   SEIZURE OF:                                         REF. NO. 19-1679 (SCO
   [A] DOCUMENTS/
                                                       REF. NO. 19-1680 (SCO

   [B] 2 HARD DRIVES/

   [C] 2 USE THUMB DRIVES                             MISCNO. l^-onc-W?(F^^

   [D] 1 CELL PHONE
                                                                     RECEIPT W^Tff^'
                                                                     AMOUNT:^. <-n,t^
   [E] 1 TABLET
                                                                            SEP O.B 2019

                                                                     "CASHIER'S SIGNATURE



                          DEMAND FOR THE RETURN OF SEIZED PROPERTY
                            PURSUANT TO FEDERAL RULE OF CRIMINAL
                                       PROCEDURE 41(g)


The Claimants, NAICOM CORPORATION, NAICOM DATA CENTER, ARTIST DESIGNS

AND MANAGEMENT CORPORATION, KIARAS, LLC, DARWIN QUINONES-PIMENTEL

AND VICTOR VEGA-ENCARNACION, (hereinafter collectively the "Claimants"), by and

through their undersigned attorney Rafael Castro Lang-Esquh'e, respectfully files this Demand


for the Return of Seized Property and Incorporated Memorandum of Law, based upon the seizure


and continued retention of claimant's property are unlawful; no probable cause existed to issue


the search and seizure warrant; the affidavit contained material factual allegations with reckless


disregard for the truth as well as material omissions of fact necessary to an accurate assessment
            Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 2 of 28



of whether probable cause existed for the issuance of search and seizure warrant against Naicom


Corporation (Offices) and Nalcom Corporation (Data Center).




                                        FACTUAL BACKGROUND

NAICOM'S GENESIS

         Sometime during the years 2002-2012, Naicom's President and Chief Executive Officer,


Darwin Quinones-Pimentel ("Darwin ), a veteran systems architect wi£h expertise in coding,


application design, defined architectures and success project leadership and many other


extraordinary skills, began working on the development of a Multicast System (Dynamic Internet


Semantic Multicast Environment DISME ), to broadcast media via the internet and create an


IPTV service to distribute Live-Video Television Content (media) via the internet and private


networks, although experts in the internet field claimed it was impossible. See Copy of


Darwin's Curriculum Vital. Attachment 1. See also Copy of Ward Louckx, Bachelor's Thesis


Information Technology, and Streaming Media over Multicast. Attachment 2 (page 53f).


         On April 9, 2012, the Federal Communications Commission (FCC), issued its Second


Report of the Video Programing Accessibility on the Twenty-Pirst Century Act of 2010,


recognizing and encouraging the implementation of distribution of Digital Broadcast Television


using Internet Protocol Television (IPTV) for customers in the United States. See Copy ofFCC


Report. Attachment 3.


Naicom2 Corporation Establishment.




1 At Page 53, the thesis concludes as follows, "As end conclusion it must be said that multicast is an efficient way of
working, with a !ot of advantages, but for now with the current factors there is only place for streaming media over
unicast on the internet. The thesis concluded that on May 2013 it was impossible to stream media over the
internet using multicast system,
2 NAICOM stands for Networks And Internet Communication Company.
          Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 3 of 28




       In 2016, Darwin completed all alfa tests on the DISME Technology and founded with

Victor Vega Encarnacion Naicom Corporation Naicom, a Network & Internet Communication


Platform that delivers live Television, Video on Demand content via private fiber and wireless


network to subscribers worldwide instant access to their favorite TV Shows, Movies,


Music/Videos on Demand and Live Sports & Music events through our Set-Top-Box (IPTV) and


TV Everywhere (TVE) on any mobile device.


In 2016, Naicom Corporation was duly registered in the State Department of Puerto Rico as a


closed corporation business company doing business in Puerto Rico and complied with all the


requirements to perform as a legitimate business. See Copy of Certificate of Merchant Registry.


Attachment 4. See also Copy Department of State Certificate of Registry. Attachment 5. See


also Copy Department of State Certificate of Incorporation Close Corporation. Attachment 7.


See also Copy of Puerto Rico State Taxes Payment. Attachment 8. See also Copy Naicom's


2018 Annual Report Balance Sheet filed State Department of Puerto Rico. Attachment 9. See


also Copy of Naicom's United States of America Patent and Trademark Office Registry


Certificate. Attachment 10.


       In 2016, Naicom Corporation also requested the manufacture of its own brand set top


boxes for end users through Informu' LLC. Sec Copy of Informir LLC business company


information. Attachment 11.


       In 2017, Naicom Corporation also acquired the licenses to distribute television media and


video on demand content in United States, Puerto Rico and Virgin Islands through worldwide


television network companies and also became a member of the National Rural


Telecommunications Cooperative "NRTC". See Copy of Turner Network Contract, Invoices


and Payment Confirmation. Attachment 12. See also Copy of Condista-Network Contract.
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 4 of 28



Attachment 13. See also Copy of TV Azteca-Network Contract. Attachment 14. See also Copy


ofVubiquity, Inc. Master Service Agreement, VOD Services Agreement and Transport Services


Agreement. Attachment 15. See also Copy of NRTC Welcome Package Checklist, Start


Business Form, NRTC Data Reporting Requirements, Programming Distribution Services,


Affiliation Agreement, NRTC Member Certificate, Contract, Invoices and Payments


Confirmation and Programing Agreement List containing 61 Total Network and 94 Channels


(see pages 22-29 Naicom acquired total of 185 TV channels). Attachment 16. See also Copy of


NBA TV Affiliation Agreement. Attachment 17. See also Copy of FOX-Network Contract,


Invoices and Payment Confirmation. Attachment 18. See also Copy of Gracenote Contract.


Attachment 19. See also Copy of ABC-Network Retransmission Consent Agreement Contract,


Invoices and Payment Confirmation. Attachment 20. See also Copy of WAPA-TV Contract,


Invoices and Payment Confirmation. Attachment 21. See also CBS Network Retransmission


Agreement Contract. Attachment 22. See also Copy of NBC Universal Network Distribution


Agreement Contract, Invoices and Payment Confirmation. Attachment 23. See also Copy of


TV Espanola Network Contract. Attachment 24.


       Naicom Corporation begun exploring the search of potential investors and prepared


Naicom's Business Executive Summary and Valuation for Investors. See Copy of Nalcom's


Business Executive Summary. Attachment 24 and also Copy of Naicom's Valuation for


Investors. Attachment 25.


       In 2017, Naicom began negotiations with CLARO Puerto Rico to have Claro distribute

Naicom Set Top Boxes £o their customers and replace Dish Network contracts with Claro and


created enemies in the industry of Cable and IPTV market.


                            THE DISH NETWORK INVESTIGATION.
           Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 5 of 28




        In August, 2017, NagraStar3 purchased an end user Set Top Box receiver from Naicom to


conduct tests4 and monitor the programming offered by Naicom. See Copy of Naicom's CRM


Business Records. Attachment 26. According to NagraStar and Dish Network investigators the


receiver provided access to approximately 43-channels-including channels such as Disney. TBS,


ESPN, CNN, HBO, Showtime, and Cinemax. NagraStar downloaded the application, which


required the same login credentials as the receiver and provided access to approximately 42


channels. See Copy of the Affidavit pages 6-7 I 9. Attachment 28. The Naicom Service was


tested several times to identify if it was providing DISH programming and in each case the test


revealed no DISH content. See Copy of the Affidavit pages 7 (|[ 11. Attachment 28.


Nevertheless, NagraStar and Dish Network investigators had another motive and filed a


complaint with the Federal Bureau of Investigations that Naicom Corporation was running a


pirate operation.


                                         THE FBI INVESTIGATION

        On August 27, 2019, the Department of Justice through the Federal Bureau of


Investigation Department applied for a Search and Seizure Warrant which was reviewed and


approved by AUSA Nicholas W. Cannon to search the premises of Building Centre de Seguros,


701 Ponce de Leon, Suite 208, San Juan, Puerto Rico 00907; and Villa Fontana, 4SS N2 Via

Josefina, Carolina, PR 00983 further described in Attachment A.


        The basis for the search under Fed.R.Crim.P. 41(c) alleged that the search was directed to


gather evidence of a crime; contraband fruits of a crime, or other items illegally possessed;


property designed for use, intended for use, or used in committing a crime. The Search Warrant


3 NagraStar is a subsidiary of DISH Network and Kudelski Group.
4 Upon information and belief, DISH Network has been conducting reverse engineering test against Naicom's Set
Top Box middle firmware and Naicom's Servers in an attempt to gain access to trade secrets system codes of
DISME Technology to implement the distribution of media programming via the internet and access miliions of
potential subscribers and new clients.
            Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 6 of 28




was authorized by U.S. Magistrate Judge Silvia Carreno-Coll who commanded £he "FBI" to


execute the warrant on or before September 4, 2019. On August 27, 2019, at 12:80 PM the FBI


executed the search warrant and seized Documents, 2 Hard Drives, 2 USB Thumb Drives, 1 Cell


Phone and 1 Tablet from Naicom Corporation, Naicom Data Center, Artist Designs and


Management Corporation Offices located at Building Centro de Seguros, 701 Ponce de Lean,


Suite 2075, San Juan, Puerto Rico 00907. See Copy of Application for a Search Warrant Case


No. 19-1680 (SCC); Search and Seizure Warrant Case No. 19-1679 (SCC); and Receipt of

Property singed executed by FBI/SA Lance Lange. Attachment 28.


 1. The Affidavit in Support of an Application for a Search Warrant.


         B. Probable Cause.


         RBI/SA Lance Lange stated under penalty of perjury:

        L That he had probable cause that Naicom Corporation was part of a history of IPTV
                 and Television Piracy implicating several violations of federal laws, to wit., 17 U.S.C.
                 § 506 (Copyright Criminal Offenses), 18 U.S.C. § 2319 (Criminal Infringement of a
                 Copyright), as well as Money Laundering, Wire Fraud, and Unlawful Access to
                 Computer Systems. See Copy of the Affidavit page 2 (\[ 4 and page 3-4 1 6.
                 Attachment 28.


        ii. That an investigation conducted by NagraStar and confirmed by him revealed that
                 there was evidence of Naicom's unauthorized use of Direct TV signal to distribute its
                 programing to its paid subscribers when on August of 2017, NagraStar purchased a
                 receiver from Naicom £o conduct tests and monitor the programming offered y
                 Naicom. The receiver provided access to approximately 43-channels-including
                 channels such as Disney. TBS, ESPN, CNN, HBO, Showtime, and Cinemax.
                 NagraStar downloaded the application, which required the same login credentials as
                 the receiver and provided access to approximately 42 channels. Now Naicom offers
                 more channels than when this investigation took place. See Copy of the Affidavit
                 pages 6-7 (f[ 9. Attachment 28.




s The FBI in cohorts with Dish Network and NagraStar investigators also raided Artist Designs Offices located at
Suite 207 when the warrant only authorized Suite 208 (Naicom's Offices). This was an illegal search and seizure
performed at Artists Designs Offices, in addition/ FBI and Dish Network and NagraStar investigators also seized
documents belonging to Kiaras, LLC which has nothing to do whatsoever with Naicom Corporation the target of the
investigation.
            Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 7 of 28




       iii. That The Naicom Service was tested several times to identify if it was providing
              DISH programming and in each case the test revealed no DISH content. On August
              28, 2017, a DirecTV error message was discovered on 14 channels: AMC, Animal
              Planet, Bein Sports, Cinemax, CNN-Espanol, Discovery Channel, Disney, E!,
              Entertainment, ESPN, FX, History Channel, Showtime, and USA. On September 18,
              2017, a DirectTV error messages was discovered on two channels: HBO and History
              Channel. On September 19, 2017, a DirecTV error message was discovered on the
              Showtime Channel. See Copy of the Affidavit pages 7^11. Attachment 28.

       iv. Consequently, an unprompted and routine error message from DirecTV popped up on
             Naicom's channels while NagraStar was searching through their content. The
              probable conclusion is that Naicom, not having any contract with DirecTV, was
              distributing those channels from Dn'ecTV in an unlicensed manner. See Copy of the
              Affidavit pages 8 ^ 12. Attachment 28.

       v. On December 7, 2018 special agents6 of the Federal Bureau of Investigation (FBI)
              conducted a site survey of Naicom. A site survey is a common practice used in the
              FBI to gather intelligence on a location, the type of people there, and what activities
              are taking place. During the site survey, one of the agents of the FBI attempted to get
              a layout of inside the store location. The agent was taken to see Darwin Qumones and
              Victor Vega, the founders of Naicom. The agent did not disclose to Quinones and
              Vega that the corporation was being investigated. During the conversation, Vega and
              Quinones showed the agent their product on a TV screen in a conference room. Vega
              and Quinones showed many channels, movies, and features of their IPTV box.
              Throughout the conversation, Vega repeatedly told the agent that Naicom was a legal
              corporation and showed7 the agent a certificate from the National Cable Television
              Cooperative (NCTC) on the wall. See Copy of the Affidavit pages 8-9 ^ 13.
              Attachment 28.


      vi. That a call was made to NCTC's management group by an agent of the FBI on
              December 19, 2018. The agent spoke with Brian Jones of NCTC, who stated that
              Naicom was not a member of NCTC. The only member of NCTC in Puerto Rico was
              Liberty Cable. Consequently, the company's stated basis for access to the 300
              channels offered by Naicom appears to have been baseless. See Copy of the
              Affidavit page 10115. Attachment 28.



6 At all times herein this FBI/SA is Lance Lange who purported himself to be FEMA Officer assisting PR in its Maria's
hurricane crisis.
7 FBI/SA Lance Lange failed to mention that Mr. Vega asked him for what Federal Investigative Agency or
Department he was working and took this opportunity to send the Department of Justice a clear message that
Naicom was a business licensed and legalSy authorized to distribute media programming to subscribers in Puerto
Rico, United States and Virgin Islands, by showing him a copy of the National Rural Telecommunications
Cooperative "NRTC" Member Certificate (Attached hereto as Attachment 16} and that Naicom also had direct
programming contracts with severai content providers like Turner and Fox. However, for some reason he left the
office with serious doubts which he never expressed his reasons for clarification.
           Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 8 of 28




     vii. That Special agents of the Federal Bureau of Investigation (FBI) contacted Phil
             Welcome, Director of Anti-Piracy Programs for HBO Latin America, and Ramiro
             Escudero, Director of Asset Protection at Dh'ectTV. Both individuals independently
             verified that Naicom did not have any relationship with their respective
             organizations8. Nonetheless, Naicom offers its subscribers access £o multiple
             channels of HBO and Cinemax (which is owned by HBO). See Copy of the Affidavit
             page 10-11116. Attachment 28.


   viii. On June 20, 2019 visual testing of a Naicom receiver revealed several channels
             clearly watermarked by other known IPTV pirates, indicating that Naicom was either
             purchasing channels from other IPTV pirates or stealing already pirated channels.
             One of the watermarks, known as the "Beavis and Butthead" watermark, was
             identified as being affiliated with a known IPTV piracy group called Universal IPTV.
             Images of watermarked channels are shown below, with watermarks circled in red.
             See Copy of the Affidavit page 11^17. Attachment 28.

      ix. Based on information provided by NagraStar and information and analysis by FBI,
             the following observations were made: The presence of the satellite dishes indicate
             that the operator of the dishes likely also operates one of two kinds of satellite piracy
             operations, IKS or 1PTV, both of which require servers and other specialized
             equipment. Much of this equipment has no useful purpose outside of piracy and is
             usually located on-site. This equipment is used to access, decode, re-encode, and
             distribute pirated TV programming to paying customers and resellers; and The
             presence of a radio mast with microwave dishes at the Naicom facility is consistent
             with broadcasting and receiving television content over the air. See Copy of the
             Affidavit page 13-14 It 18 item d.

      x. Financial records for Naicom Corporation, Darwin Quinones, and Victor Vega
             yielded evidence of financial transactions between Naicom and other companies
             owned and operated by either Darwin Quinones or Victor Vega. The companies
             identified by the FBI include Artist Design Music Publishing Group, registration
             number 347442, owned by Victor Vega; Kiaras LLC, registration number 2858,
             owned by Darwin Quinones; SKYFACE Corporation, registration number
             344985, owned by Victor Vega. The companies listed above don't appear £o provide
             any services or have any online presence. The companies Listed above don't appear to




8 These statements are inconsistent, as recently as August 13, 2019, Naicom received via mail an invoice addressed
to Naicom Company by HBO charging the programming license services under its content distribution agreement
with Naicom, See Copy of Envelop and contents. Attachment 32.
9 What the FBI, NagraStar and DISH Network investigators learned at the Naicom Data Center was that the Satellite
at the Naicom's roof were used to download the satellites codes provided by content providers to Naicom in order
download the programming for distribution through equipment approved by the content providers companies for
Naicom further licensed distribution to its registered subscribers.
            Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 9 of 28




             make or receive revenue from known services. There are recurring transactions10
             made between Naicom Corporation to Kiaras LLC in the amount of $2,000.00 each
             month. This behavior is consistent with money laundering, Le. Quinones and Vega
             knowingly transferred money into and out of Naicom's accounts using unlawful
             proceeds from their satellite TV piracy business into other corporate accounts to
             disguise the nature of their income from an illegal TV piracy business. See Copy of
             the Affidavit page 14-15 1 19.


        Finally, the request to seize computers, electronic storage, and forensic analysis that


might serve as direct evidence of the crimes described on the warrant is nothing more than a ruse


recommended by NagraStar, Kudelski Group and DISH Network employees and investigators to


allegedly find incriminating evidence at Naicom Data Center for use by the Department of


Justice, Federal Bureau of Investigation Agents as a tool to gain secret trade and code sources of


Naicom's DISME proprietary software and advance NagraStar, Kudelski Group and DISH


Network own business interest in telecommunications industry to broadcasting its programming


via internet a solution to Dish Network obsolete Satellite signal Television services in a possible


violation of the United States laws.11 See Copy of the Affidavit pages 16 through 22.




                       THE ILLEGAL EXECUTION OF SEARCH WARRANT

         On August 27, 2019, Special Agent in Charge of the Investigation Lance Lange and his

squad of FBI Agents showed up at Naicom Corporation Business Offices located at 701 Ave


10 There is nothing illegal with the transactions/ Kiaras money payments transfers to Naicom is due to a contract
servers services that Naicom provides to Kiaras' in storing Kiaras' Time and Attendance software and business
records which was develop by Darwin. Go to Kiaras.com for more information. Regarding Artist Designs and
Skyface money transfers to Naicom account and vise-versa is due that prior to finding the investor for Naicom
willing to invest $15,000,000 (Fifteen Millions dollars) after completing its due diligence through one of the most
prestigious Law Firms of Puerto Rico, the truth is that Darwin and Victor Vega as the owners of these company had
to borrow and lend from each other companies in order to survive a financial crisis. There was nothing illegal with
the transaction or the FBI would have had a money laundering indictment long time ago.
11 Claimant submits that these actions have the potential effect of violating the United States laws under the
Computer Fraud And Abuse Act (18 U.S.C. § 1030(A)); Rico (18 U.S.C. § 1962(C)); Rico Conspiracy (18 U.S.C. §
1962(0)); Wiretap Act (18 U.S.C. §§ 2510-22) Stored Communications Act (18 U.S.C. §§ 2701-12); Digital
Millennium Copyright Act (17 U.S.C. § 1201 Et Seq.}; Misappropriation Of Trade Secrets Under The Defend Trade
Secrets Act (18 U.S.C. § 1836 Et Seq.}.
           Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 10 of 28
                                                        10


Ponce de Lean, Suite 208; and his Second in Charge Agent Kevin Reaves showed up with his


squad of FBI agents at Naicom Data Center in Carolina.


1. The Naicom Corporation Business Offices, Artist Designs and Management Corporation, and
    Kiaras, LLC Search.


         On August 27, 2019, at 12:18 PM FBI/SA Lance Lange and his squad of FBI Agents and

entered Naicom Corporation Business Offices and asked its employees for Darwin Quinones and


Victor Vega and requested them to move to the reception area because there was an investigation


going on against Naicom and they were going to search the office. See Copy of Picture of


Video Surveillance Cameras at Naicom's Offices page 1. Attachment 29.


         FBI Agents later intervened with Naicom staff member Yamila Garcia for trying to


remove her personal purse from the desk to the reception area. See Copy of Picture of Video


Surveillance Cameras at Naicom's Offices page 2. Attachment 29.


         FBI Agents then called Naicom staff member Yamila Garcia again to the center-back of


the office to have her identify Darwin and Victor Vega's offices and also requested her to open


Artist Designs and Management Corporation office located at Suite 207, which was not included


in the Search and Seizure Warrant and is entered separately from office 208. See Copy of


Picture of Video Surveillance Cameras at Naicom's Offices page 3-4. Attachment 29.


         From 12:30 AM through 1:15 (45 minutes) PM the FBI Agents then began to wander

around Naicom and Artist Designs offices and hallway entrance without searching for anything




12 The FBI did not provide Naicom's employees with copy of the search warrant and affidavit.
13 Naicom has available the live video for the convenience of the Court.
14 When the FBI requested her to open the door she informed the FBI Agents that this office belonged to Artist
Designs and was not part of Naicom, however, the FBI Agents insisted her to open the door regardless because
they were going to search that office too.
           Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 11 of 28
                                                       11


like if they were waiting for some other staff to perform the search. See Copy of Picture of


Video Surveillance Cameras at Naicom's Offices page 4 through 12. Attachment 29.


        At 1:15 PM two unidentified civilians15 (Male and Female) showed up at the entrance of

Naicom Offices and were welcome by the FBI Agents. See Copy of Picture of Video


Surveillance Cameras at Naicom's Offices page 13. Attachment 29. From 1:16 PM through


1:43 PM (27 minutes) these Two civilians proceeded to enter Naicom s and Artist Designs s


Offices and search both offices sometimes in the company of FBI Agents or alone. See Copy of


Picture of Video Surveillance Cameras at Naicom's Offices page 14 through 22. Attachment


29. At 1:44 PM the female civilian entered Artist Designs Music Studio and performed a

search of its premises. See Copy of Picture of Video Surveillance Cameras at Naicom's Offices


page 23. Attachment 29. At 2:03 PM the male civilian exited Naicom's offices and entered


Artist Designs Music Studio alone to perform a search of its premises. See Copy of Picture of


Video Surveillance Cameras at Naicom's Offices page 24-25. Attachment 29. At 2:06 PM the


male civilian reentered back into Naicom Office and met with FBI Agent Lance Lange who


provided him with copies of Naicom's and Artist Designs' keys that he tested on both entrance


doors. See Copy of Picture of Video Surveillance Cameras at Naicom s Offices page 26-27.


Attachment 29. At 2:46 PM both civilians entered business office of Naicom alone and


performed a search in that office. See Copy of Picture of Video Surveillance Cameras at


Naicom's Offices page 28. Attachment 29. The civilian staff remained in the business office


until the FBI broke opened Victor Vega's office door and then proceeded both of them to search


Victor Vega's office. See Copy of Picture of Video Surveillance Cameras at Naicom's Offices




15 Naicom staff asked FBI Agent about these two civilians' presence in Naicom's Offices and were told by the FBI
Agents that they were FBI investigators. It was later [earned that these civilians were employees of NagraStar and
DISH Network.
              Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 12 of 28
                                                            12


   page 30-31. Attachment 29. At 3:03 Darwin arrived at Naicom's offices in £he company of


   Victor Vega and Naicom's Attorney Patricia Rivera who was denied access to Naicom offices by


   FBI Agents. See Copy of Picture of Video Surveillance Cameras at Naicom's Offices page 32-


   33. Attachment 29. At 3:18 PM Victor Vega recognized FBI Agent Lance Lange from his


   former visit to the office and after showing Naicom programming contract and other distribution


   license indicated him that he was committing serious statutory and constitutional violations. See


   Copy of Picture of Video Surveillance Cameras at Naicom's Offices page 34. Attachment 29.


   At this same time the male civilian began searching Nalcom's computers for various hours. See


   Copy of Picture of Video Surveillance Cameras at Naicom's Offices page 34 through 36.


   Attachment 29. Many viewers in the building witnessed the show given by the FBI Agents and


   its counterparts from DISH Network. See Copy of Picture of Video Surveillance Cameras at


   Naicom's Offices page 37-41. Attachment 29.


2. The Naicom Corporation Data Center Search


           On August 27, 2019, at on or about 12:00 PM FBI/SA Kevin Pearson ("FBI SA

   Pearson") and his squad of FBI Agents and other civilians entered Naicom Corporation Data


   Center and asked its employee Jaime Echevarria for Darwin Qulnones and requested his phone


   number and his presence at the premises because they were going to search and shut down the


   operation at the Data Center for running a tv pirate business. See Copy of Picture taken at the


   Data Center. Page 42. Attachment 29.




   16 For a full account of the events that took place during the search please refer to the Sworn Declarations filed in
   support of this motion submitted by Darwin Quinones-Pimentei, Jaime Echevarria-Roman and Wilfredo Ramos-
   Acevedo which are incorporated herein by reference. See Exhibits 1-3.
           Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 13 of 28
                                                           13


         After a phone call conversation with FBI SA Pearson Darwin showed up at the Data


Center and was received by FBI SA Pearson and a civilian .



        Upon arriving at the Data Center FBI SA Pearson advised Darwin that he was shutting


down the operation and confiscating all the equipment because he was running a tv pirate


operation within his data center. Darwin entered the Data Center and observed FBI agents and


civilians searching the offices, the servers and computers room, taking pictures and checking


and handling the equipment that operated Naicom TV. During the intervention Darwin and his


employee Jaime Echevarria were questioned and interrogated by both the FBI agents. Dish


Network and NagraStar investigators regarding Naicom's programming distribution operation


system its technology, functions and protocols. Darwin requested an opportunity to prove FBI


SA Pearson that he was running a legitimate operation and that he had all the licenses needed to


operate the Naicom IPTV business and after several discussions and proof of contracts FBI SA


Pearson decided to terminate the search and not confiscate or shut down the Data Center and


decided to interview Darwin and his partner Victor at the FBI Offices in San Juan.


         At the San Juan offices FBI SA Pearson interviewed Darwin and his partner Victor


regarding the legality of the IPTV distribution contracts with content providers and after being

convinced that Naicom was kosher FBI SA Pearson allowed Naicom IPTV to continue it IPTV


operation.




17 This civilian was later identified has Jordan Smith, NagraStar investigator.
18 The other identified civilian was at all times mentioned herein Kevin Gedeon/ Dish Network investigator.
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 14 of 28
                                                14


                                          ARGUMENT

JURISDICTION AND VENUE

       This Court has Equitable Jurisdiction under Fed. R. Crim. P. 41 Cg) to order the return the


property and items seized and this Court is the proper Venue for this Action.


Federal Rule of Criminal Procedure 41 (g) provides;

         A person aggrieved by an unlawful search and seizure of property or by the
         deprivation of property may move for the property's return. The motion must be
         filed in the district where the property was seized. The court must receive
         evidence on any factual issue necessary to decide the motion. If it grants the
         motion, the court must return the property to the movant, but may impose
         reasonable conditions to protect access to the property and its use in later
         proceedings, (emphasis ours).


       First, Rule 41 (s) is the appropriate means for the Claimant to seek the release of his


unlawfully seized property and items because the Government has not instituted proceedings for


the forfeiture of the property and items seized on either a criminal or civil basis. Rule 41 (g) is


described as a vehicle for recovering seized but not forfeited property. See Turner v. Gonzalez,


2007 WL 1302126 at *1 (7th Cir. May 3, 2007); see also Beard v. United States, 2008 WL

2132381 *9 (C.D. Cal. Mar. 10, 2008)(cidng United States v. $8,850.00, 461 ILS. 555, 569-70

(1983)(Rule 41 (g) has been applied in other situations where the return of property is sought,

including requests by claimants for the return of property is pending and no civil forfeiture


proceedings have been instituted."). Even if civil in rem proceedings were to be commenced at


this time, the Court would still retain equitable jurisdiction in that neither the Civil Asset

Forfeiture Reform Act of 2000 does not provide for the remedy provided in Rule 41 (g): the

return of illegally seized property.
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 15 of 28
                                                 15


              THE FOURTH AMENDMENT CONSTITUTIONAL VIOLATION

                                       PROBABLE CAUSE

       The Fourth Amendment states: "The right of the people to be secure in their persons,


houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and


no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and


particularly describing the place to be searched, and the persons or things to be seized. U.S.


Const. amend. IV. There is a strong preference for the use of search warrants. See Payton v.


New York, 445 U.S. 573, 586,100 S.Ct. 137I, 1380, 63 L.Ed.2d 639 (1980). While the warrant

requirement may be dispensed with in certain exigent circumstances that are "few in number and


carefully delineated/' United States v. United States Dist. Court, 407 U.S. 297, 318, 92 S.Ct.


2125, 2137, 32 L.Ed.2d 752 (1972), the probable cause requirement is rigorously adhered to.

See Arizona v. Hicks. 480 U.S. 321, 326-27, 329, 107 S.Ct. 1149, 1153-54, 1155, 94 L.Ed.2d


347 (1987). "Probable cause exists when 'the affidavit upon which a warrant is founded


demonstrates in some trustworthy fashion the likelihood that an offense has been committed and


that there is sound reason to believe that a particular search will turn up evidence of it' " or that


the search will turn up contraband. United States v. Schaefer, 87 F.3d 562, 565 (1st Cir. 1996)


(quoting United States v. Asuirre, 839 F.2d 854, 857-58 (1st Cir. 1988).

       The standard to apply in determining the sufficiency of an affidavit is whether the

"totality of the circumstances" stated in the affidavit demonstrates probable cause to search


either the premises or the person. See Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 2332,


76 L.Ed.2d 527 (1983). "Probable cause need not be tantamount to proof beyond a reasonable


doubt.... Probability is the touchstone." Aguirre, 839 R2d at 857, see Gates, 462 U.S. at 244 n.


13, 103 S.Ct. a£ 2335 n. 13 ("Probable cause requires only a probability or substantial chance of
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 16 of 28

                                                   16


criminal activity, not an actual showing of such activity. ). To establish probable cause for a


premises search, the information available in the affidavit must show "a fair probability that


contraband or evidence of a crime will be found in a particular place." Id. at 238, 103 S.Ct. at


2332. An affidavit supporting a request for a search warrant must give the magistrate a


"substantial basis" upon which to conclude that there is such a "fair probability." Gates, 462 U.S.


at 238-39, 103 S.Ct. at 2332-33. The facts must be judged against an objective standard. The


Supreme Court has adopted a "totality of the circumstances" test to determine when information


from a confidential informant or an anonymous tip can establish probable cause. Illinois v.


Gates, 462 U.S. at 238, 103 S.Q. 2317. The Court has also explained that an informant's


"'veracity,' 'reliability,' and 'basis of knowledge' are all highly relevant in determining the value


of his report." Id. at 230, 103 S.Ct. 2317. In Gates, the information came from an anonymous


letter which provided no indication of the informant's veracity, reliability, or basis of knowledge.


The Court held that the anonymous tip, standing alone, was insufficient to establish probable


cause. Id. at 227, 103 S.Ct. 2317. However, it explained that "a deficiency in one [factor] may


be compensated for, in determining the overall reliability of a tip, by a strong showing as to the


other, or by some other indicia of reliability." Id. at 233, 103 S.Ct. 2317. The Court found that


the anonymous tip in Gates was sufficient to establish probable cause because it "contained a


range of details relating not Just too easily obtained facts and conditions existing at the time of


the tip, but to future actions of third parties not easily predicted." Id. at 245, 103 S.Ct. 2317.


The judgment to be made is:

        when does verification of part of the informant's story make it sufficiently likely
        that the crucial part of the informant's story (i.e., allegations that criminal activity
        has occurred and that evidence pertaining thereto will be found in the location to
        be searched) is true, such as would warrant a [person] of reasonable caution in
        the belief that [a search would be] appropriate," based upon what the informant
        has said? See Terry, 392 U.S. at 21-22, 88 S.Ct. at 1880.
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 17 of 28
                                                 17




       While eschewing a rigid adherence to each of the Aguilar-Spmelli factors. Gates
       maintained the relevancy of the considerations set forth in those cases. Gates
       does not stand as a total abandonment of standards and rules of law in
       determining whether the state may intrude on a citizen's privacy. Nor does Gates
       mean that reviewing courts are writing on a clean slate when they confront the
       question of when an informant's information rises to the level of probable cause.
       The Gates Court agreed that the Aguilar and Spinelli factors, including "an
       informant's 'veracity,' 'reliability' and 'basis of knowledge are all highly
       relevant in determining the value of his report." Gates, 462 U.S. at 230, 103 S.Ct.
       at 2328; see Schaefer, 87 F.3d at 566 (the Aguilar and Spinelli factors are "highly
       relevant," even after Gates). See United States v. Khounsavanh, 113 F3d. 278 (1st
       Cir. 1997).



The credibility of an informant is enhanced to the extent he has provided information that


indicates first-hand knowledge. See United States v. Taylor, 985 F.2d 3, 6 (1st Cir. 1993)(citing


United States v. Caseiano, 899 F.2d 99, 102-03 (1st Cir. 1990) ("reliability of informant

enhanced if details are derived from informant's personal observation rather than hearsay ); see


also Gates, 462 U.S. at 234, 103 S.Ct. 2317 (stating that the informant's "explicit and detailed


description of alleged wrongdoing, along with a statement that the event was observed first-hand


entitles the tip to greater weight than might otherwise be the case.


       Movant submits that the informing company here NagraStar a subsidiary of the


competition Dish Network never provided the FBI first-hand information beyond claiming to


have observed that:


       That The Naicom Service was tested several times to identify if it was providing
       DISH programming and in each case the test revealed no DISH content. On
       August 28, 2017, a DirecTV error message was discovered on 14 channels: AMC,
       Animal Planet, Bein Sports, Cinemax, CNN-Espanol, Discovery Channel, Disney,
       E!, Entertainment, ESPN, FX, History Channel, Showtime, and USA. On
       September 18, 2017, a DirectTV error messages was discovered on two channels:
       HBO and History Channel. On September 19, 2017, a DirecTV error message
       was discovered on the Showtime Channel. See Copy of the Affidavit pages 7 ^[
        11. Attachment 28.
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 18 of 28
                                                18


        Consequently, an unprompted and routine error message from DlrecTV popped
        up on Naicom's channels while NagraStar was searching through their content.
        The probable conclusion is that Naicom^ not having any contract with DirecTV,
        was distributing those channels from DirecTV in an unlicensed manner. See
        Copy of the Affidavit pages 8 (}[ 12. Attachment 28.




        Significantly none of the information regarding Dish Network investigation had been

observed first hand at Naicom's Data Center been the reason why they did not find any illegal or


pirate practices the day they executed the search warrant. Contrast United States v. Greenbure,


410 F3d. 63 (1st Clr. 2005), United States v. Barnard, 299 F3rd. 90 (1st Cir. 2002)

In evaluating the informant's credibility, it's necessary to first assess the manner in which the


informant provided the tip and what interest he had in the outcome of the investigation.


       From the tenor of £he affidavit the FBI SA Lance Lange the agent in charge of the


investigation met Naicom's executives who informed him that they were a legitimate IPTV


company and even showed to him the certificate of membership with NRTC given the affiant of


the affidavit the opportunity to question Dish Network and NagraStar investigator the credibility

of its investigation and evidence of whether or not Naicom in fact was a member of NRTC and


had access £o over 344 programing services for IPTV business distribution or if what in fact a tv


pirate company. This lack of thorough investigation and real motive of the informing company


(Dish Network and NagraStar) undercut the informing company's (Dish Network and NagraStar)


reliability. See Florida v. J.L., 529 U.S. 266, 270, 120 S.Ct. 1375, 146 L.Ed.2d 254 (2000).


Similarly, the source of information here did not claim involvement in the criminal activity. See


United States v Harris, 403 U.S. 573 (1971) reliability established where source makes statement


against penal interest.
           Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 19 of 28
                                                        19


An independent FBI investigation 9 would have reveal See, e.g., United States v. Lewis, 40 F.3d


1325, 1334 (1st Cir.1994). "It may be argued that information given to police may be found

reliable where the making of a false crime report is a criminal offense, in that once again adverse


consequences may follow if the allegations later turn out to be untrue, but this would not be


persuasive absent a showing the informant was aware that such an offense existed and that there


was a real risk of prosecution should his information prove false. See 2 LAFAVE, SEARCH


AND SEIZURE Sec. 3.3(c) 149-150 (2004); but that is not the case here. There was no evidence

placed before the issuing magistrate that Naicom was in fact running a pirate operation other


than the general allegations made by Naicom's competitors Dish Network and NagraStar who


had an independent motive to have Naicom search, its operation be shut down, and all its


equipment confiscated to conduct reverse engineering under the ruse of discovering criminal


evidence for the FBI and to appropriate themselves with Trade Secrete using the FBI as a tool to


accomplished their goal. See Whitelev v. Warden, 401 U.S. 560, 565 n. 8, 91 S.Ct 1031, 28


L.Ed.2d 306 (1971) stating that "an otherwise insufficient affidavit cannot be rehabilitated by

testimony concerning information possessed by the affiant when he sought the warrant but not


disclosed to the issuing magistrate." Here the affiant merely confirmed NagraStar and Dish


Network investigation, this information provided no real basis to believe the FBI actually knew


what they were really dealing with and found themselves a surprise when discovered that


Naicom IPTV was fully a legal IPTV business. See Page 44 a picture taken at the Data Center


of an FBI Agents in shock and page 45 FBI SA Reaves apologizing to Darwin. Attachment 29.




19 The FBI failed in this case to run an independent investigation by calling NRTC, Turner Network/ Fox Network or
even asking Naicom's executive officers to allow an onsite inspection for contracts and systems since they had a
complaint to investigate, instead of running blinding to the court and seeking a search warrant with the hope that
the informing company just gave them bingo.
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 20 of 28
                                                 20


       Analyzing Naicom IPTV situation under the Supreme Court's decisions on anonymous


informants in Alabama v. White, 496 U.S. 325, 110 S.Ct. 2412, 110 L.Ed.2d 301 (1990) and


Florida v. J.L., 529 U.S. 266, 120 S.Ct 1375, 146 L.Ed.2d 254 (2000) the information provided

lacked the necessary indicia of reliability to establish probable cause because the affiant was not


able to fully corroborate sufficiently the information he/she gave. Specifically, the failure to


corroborate, with any specificity, predictive information about the future interests of third parties


(Dish Network and NagraStar). Here the FBI only was partially able to corroborate a video


tendered by (Dish Network and NagraStar) the FBI never confirmed through its investigative


tools if pirate programming transmission ever ran through Naicom's distribution internet traffic


from its Da£a Center to the end users TV Set Top Boxes in some this instances the information


provided (Dish Network and NagraStar) source actually proved to be wrong i.e. the FBI later


learned after executing the search that Naicom was in fact running a legitimate programming


distribution operation with all the licenses duly authorized by the content providers.


       The issue for analysis here, is to determine whether the con'oboration made i£ sufficiently


likely the issuing justice could have concluded the crucial part of the sources (Dish Network and


NagraStar) story-that Naicom was running tv pirate operation was true. See Khounsavanh, 113


F.3d at 284. Put another way is the likelihood of lying or an inaccurate informant sufficiently


reduced by the quality of corroborated facts and observations is insufficient to establish probable


cause absent independent corroboratlon through police investigation or some other indication of


reliability. In United States v. Laurins, 857 F.2d 529, 540 (9th Cir. 1988), cert. denied, 492 U.S.


906, 109 S.Ct. 3215, 106 L.Ed.2d 565 (1989). It is clear that the Affidavit would fail to

establish probable cause to issue the Search Warrant. As will be demonstrated. Claimant asserts


the information in the probable section of the Affidavit is subject to a Frank's hearing request
           Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 21 of 28

                                                21


because the affidavit contains statements made with a reckless disregard for the truth as well as


material omissions of fact necessary to an accurate assessment of whether probable cause


existed.




                                      THE FRANKS ISSUE

       In Franks v. Delaware, 438 U.S. 154, 171, 98 S.Ct. 2674, 57 L.EcUd 667 (1978), the


Supreme Court emphasized the long-standing "presumption of validity with respect to the


affidavit supporting [a search warrant." The Court explained, however, that a criminal defendant


could challenge the legitimacy of a search under certain circumstances by attacking the


truthfulness of the allegations made in the affidavit supporting the warrant application. Franks


directs "a court considering whether to suppress evidence based on an allegation that the


underlying affidavit contained false statements [to] apply a two-part test: (1) whether the

defendant has proven by a preponderance of the evidence that the affidavit contains deliberately


or recklessly false statements and (2) whether the affidavit, without the false statements, provides


the requisite probable cause to sustain the warrant." United States v. Charles, 138 F.3d 257, 263


(6th Cir. 1998). Carrying this burden entitles the defendant to a hearing to determine if a

preponderance of the evidence supports the allegations of lack of truthfulness. Franks, 438 U.S.


at 171-72, 98S.Q.2674.


In Franks, the Supreme Court held that the Fourth Amendment entitled a defendant to challenge


the veracity of a search warrant affidavit, and that proof of material perjury or reckless disregard


for the truth required exclusion of evidence seized under the warrant. 438 U.S. at 155-56, 98


S.Ct. at 2676-77. The Court concluded that a ban on impeachment of the veracity of a warrant


affidavit "denied the probable-cause requirement of all real meaning." Id. at 168, 98 S.Ct. at
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 22 of 28

                                                 22


2682. As indicated by the Court, post-execution review of the warrant is justified because


warrants are issued at an ex parte hearing and often in haste, depriving the magistrate of the


opportunity to fully consider the affiant's veracity, and trial court review is the only efficacious


sanction to prevent the challenged police misconduct. Id. at 169-70, 98 S.Ct. at 2683-84. See


also United States v. Khanani, 502 F.3d 1281, 1289 filth Cir. 2007); United States v. Le, 173


R3d 1258, 1269 (10th Cir. 1999); United States v. Matias, 836 F.2d 744, 747-48 (2d Cir. 1988)

(citing cases). A search is executed in "flagrant disregard" of its terms when the officers so


grossly exceed the scope of the warrant during execution that the authorized search appears to be


merely a pretext for a "fishing expedition" through the target's private property. See, e.g., United


States v. Liu, 239 F.3d 138 f2d Cir. 2000); United States v. Foster, 100 F.3d 846, 851 (10th Cir.

1996); United States v. Youns, 877 F.2d 1099, 1105-06 (1st Cir. 1989).

       The Claimant submits that the affidavit here is possessed of both statements made with a


reckless disregard for the truth as well as the material omission of facts necessary to an


assessment of probable cause.


       It becomes apparent from a careful reading of the affidavit had the FBI investigated


thoroughly Naicom's authorization to distribute programming through their IPTV business the


FBI would not have even moved the court for a search warrant application.


More importantly the applicant had an obligation to inform the magistrate the sources of the


investigation were Naicom's competition, taken together with the failure to accurately


investigate amounts to an intentional misleading with respect to the fair inferences £o be drawn


from the information effectively undercutting the Magistrate's ability to make an informed


judgment as to the weight of the opinion evidence offered in the affidavit.
          Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 23 of 28
                                                     23


        This is especially true where, as here, the FBI already knew from both of Naicom s


principal officers that they were a legitimate content distribution IPTV company which also had

TV Everywhere (TVE" available for Androids and iPhones. Furthermore, the fact that


Walmart/Samsclub approved Naicom Corp a vendor number to sell Naicom Set Top Boxes at


their retailers store should have ring the bell to the FBI that Sams Club was not going to sell

pirate material a£ their stores. Moreover, if the FBI would have not included in their affidavit


that they had probable cause that Naicom Corporation was part of a history of IPTV and


Television Piracy implicating several violations of federal laws, to wit., 17 U.S.C. § 506


(Copyright Criminal Offenses), 18 U.S.C. § 2319 (Criminal Infringement of a Copyright), as

well as Money Laundering, Wire Fraud, and Unlawful Access to Computer Systems the


Magistrate Judge would have never issued the warrant because this was a material fact triggering


its legal and factual decision to issue the order. See Copy of the Affidavit page 2 ^[ 4 and page

3-4 (Jl 6. Attachment 28. Therefore, based on the abovementioned reasons this court should find


that the affidavit submitted in this was filed in violation of Fourth Amendment Constitutional

rule enunciated in Frank's by the Supreme Court of the United States requires the suppression of


the search and seizure warrant order and its seized items and property should be return to


Claimants.


                   THE_SEARCH BY EMPLOYEES OF THE COMPETITION21

        In this case the FBI agents executed the search warrant at Naicom's Offices, Naicom


Data Center, Artist Designs and Klaras' offices with the assistance ofNagraStar, Kudelski Group




  The FBi knew or should have known that Apple requested verification of contracts prior to approving a pirate
company to distribute media programming through its platform could have caused Apple a civil action.
  For the record there were at least two known employees of the competition search and seizing items and
property at Naicom's Offices, Naicom's Data Center/ Artist Designs and Kiaras Offices. The two known employees
are Jordan Smith who works at NagraStar and Kevin Gideon who works at Dish Network. See Attachments 30 and
32.
           Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 24 of 28

                                                          24


and DISH Network investigating officers ("Investigators"). These investigators were allowed


by the FBI to enter alone Claimant Offices and search and seized property without any legal


authorization or authority. See Copy of Picture of Video Surveillance Cameras at Naicom's


Offices displaying the search conducted by the FBI agents and investigators from Dish Network


and NagraStar pages 13 through 36. Attachment 29. And Page 45 a picture of Jordan Smith at


Naicom's Data Center with FBI Agent Pearson. Attachment 29.


         Claimant submits that the affidavit in this case clearly stated "the Naicom Service was


tested several times to identify if it was providing DISH programming and in each case the test


revealed no DISH content," See Copy of the Affidavit pages 7^11. Attachment 28.


This fact alone should have excluded these investigators from participating, entering and


searching Naicom, Artist Designs and Kiaras' premises. Since Dish Network nor NagraStar had


nothing at stake here to investigate, these investigators can only perform investigations for their


companies and were not authorized to perform federal investigation under £he statutory laws of


the United States22. Here, the FBI really exceeded its authority.


         In addition, the search conducted here exceeded the scope of its authority. The search


warrant only authorized entrance to office 208 yet the agents also searched office 207 that is a


separate office not covered by the search warrant. The agents were warned about this ye£ they


insisted and searched said office exceeding the terms of the warrant. As recognized in U.S.v .


Fagan 577 F.3d 10,13(lst Cir. 2009); "the authority to search conferred by a warrant is


22 See 28 U.S.C.A. § 531 § 531. Federal Bureau of Investigation, the Federal Bureau of Investigation is in the
Department of Justice; 18 U.S.C.A. § 3052 § 3052. Powers of Federal Bureau of investigation; 28 U.S.C.A. § 533
§ 533. Investigative and other officials; appointment
The Attorney General may appoint offidals-
(1) to detect and prosecute crimes against the United States;
(2) to assist in the protection of the person of the President; andl
(3) to assist in the protection of the person of the Attorney General.2
(4) to conduct such other investigations regarding official matters under the control of the Department of Justice
and the Department of State as may be directed by the Attorney General.
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 25 of 28
                                                 25


circumscribed by the particular places delineated in the warrant and does not extend to other


places." A search violates the Fourth Amendment if its scope exceeds that permitted by the


terms of the issued warrant. Horton v. California 496 U.S. 128,140(1990) It is clear the search of


office 207 was illegal and all items seized there have to be returned to Claimants.


       In some cases, a search by a private citizen may be transformed into a governmental


search implicating the Fourth Amendment "if the government coerces, dominates or directs the


actions of a private person" conducting the search or seizure. Pleasant v. Lovell, 876 F.2d 787,


796 (10th Cir. 1989) (Emphasis supplied). In such a case, the private citizen may be regarded as

an agent or instrumentality of the police and the fruits of the search may be suppressed. Though


individuals have a Fourth Amendment right to be free from unreasonable searches and seizures


by the government, purely private searches are not subject to constitutional restrictions. Walter v.


United States. 447 U.S. 649. 100 S.Ct. 2395, 65 L.Ed.2d 410 0980); Burdeau v. McDowell, 256


U.S. 465, 41 S.Ct. 574, 65 L.Ed. 1048 (1921). "The exclusionary rules were fashioned 'to


prevent, not repair,' and their target is official misconduct." CooUdge v. New Hampshire, 403


U.S. 443, 488, 91 S.Ct. 2022, 2049, 29 L.Ed.2d 564 (1971) (quoting Elkins v. United States, 364

U.S. 206, 217, 80 S.Ct. 1437, 1444, 4 L.Ed.2d 1669 (I960)). The government may not do,


through a private individual, that which it is otherwise forbidden to do. Accordingly, if in light

of all the circumstances a private party conducting a search must be regarded as an instrument or


agent of the government, the Fourth Amendment applies to that party's actions. Coolidge, 403


U.S. at 487, 91 S.Ct. at 2048. When a private individual conducts a search "as an instrument or


agent of the Government," Skinner v. Railway Labor Executives' Ass'n, 489 US. 602, 614, 109


S.Ct. 1402, 103 L.Ed.2d 639 (1989), the limits imposed by the Fourth Amendment apply. In

deciding whether a private person has become an instrument or agent of the government, two
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 26 of 28

                                                   26


important inquiries are: "1) whether the government knew of and acquiesced in the intrusive


conduct, and 2) whether the party performing the search intended to assist law enforcement


efforts or to further his own ends." United States v. Miller, 688 F.2d 652, 657 (9th Cir. 1982);


Walther, 652 R2d at 792; accord United States v. Snowadski, 723 R2d 1427, 1429 (9th dr.),

cert. denied, 469 U.S. 839, 105 S.Ct. 140, 83 L.Ed.2d 80 (1984) (cited with approval in United

States v. Lamport, 787 F.2d at 476). A person will not be acting as a police agent merely


because there was some antecedent contact between that person and the police. United States v.


Coleman, 628 F.2d 961 at 965 [(6th Cir. 1980)]. The Ninth Circuit has held that, "two of the

critical factors in the 'instrument or agent analysis are: (1) the government's knowledge and


acquiescence, and (2) the intent of the party performing the search." United States v. Walther,


652 F.2d 788, 792 (9th Cir. 1981). In United States v. Attson, 900 R2d 1427, 1433 (9th

Cir. 1990), the Ninth Circuit added a gloss £o its rule:

        [A] party is subject to the fourth amendment only when he or she has formed the
        necessary intent to assist in the government's investigative or administrative
        functions; in other words, when he or she intends to engage in a search or seizure.
        However, under this test, the fourth amendment will not apply when the private
        party was acting for a reason that is independent of such a governmental purpose.


In United States v. Smythe, 84 F.3d 1240, 1243 (10th Cir. 1996), the Tenth Circuit required

that the government must "affirmatively encourage or instigate the private action. This is


determined by "the totality of the circumstances." Various tests have developed for


determining whether a private entity has acted as a government agent. For example, see


United States v. Pierce, 893 F.2d 669, 673 (5th CirA990Y United States v. Lambert, 771 F.2d


83 (6th Cir. 1985) The Fourth Circuit has stated the rule as follows: "First, courts should look


to the facts and circumstances of each case in determining when a private search is in fact a


Government search. Second, before a court will deem a private search a Government search,
         Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 27 of 28
                                                  27


a defendant must demonstrate that the Government knew of and acquiesced in the private


search and that the private individual intended to assist law enforcement authorities. See


United States v. Jarrett, 338 F3rd. 339, 346 C2003). As the First Circuit concluded in United

States v. Pervaz, 118 Fed 3d. 1 (IstCir. 1997):


       "We think that any specific "standard" or "test" is likely to be oversimplified or
       too general to be of help, and that all of the factors mentioned by the other circuits
       may be pertinent in different circumstances: the extent of the government s role in
       instigating or participating in the search, its intent and the degree of control it
       exercises over the search and the private party, and the extent to which the private
       party aims primarily to help the government or to serve its own interests." Pervaz
       at 3.




       The Affidavit sworn in support of the Search Warrant acknowledges these investigators


work for the competition (Dish Network and NagraStar) who initially filed the complaint with

the FBI and later confessed that Naicom was not using its equipment, which brings us to the


question of what were these investigators ultra-motives in assisting the FBI in executing the


search warrant, were they performing the search intended to assist law enforcement efforts or to


further his own ends, by using the FBI as an instrument to investigate and destroy the


competition. Moreover, it is clear from the record in this case that any legitimate investigative


purpose dissipated the moment they informed the FBI that Naicom was not using their


equipment.


       Therefore, the FBI clearly violated the law when it allowed the (Dish Network and

NagraStar) investigators to participate in the search executed at Naicom's Offices and Data


Center, Artist Designs and Management Corporation and Kiaras, LLC requiring the Search


Warrant issued against Naicom Corporation be suppress and void and have the property and
           Case 3:19-mc-00308-FAB Document 1 Filed 09/06/19 Page 28 of 28
                                                        28


items seized and information gain from its servers and computers be return to Claimants


accordingly, this was unlawful search.


        WHEREFORE it is respectfully requested that after this Court conducts a hearing it find

that the search conducted by the FBI and Dish Network employees was illegal and order the


return of all seized items and provide any other protective order and remedy it deems


appropriate.


          RESPECTFULLY SUBMITTED.

 I hereby certify that on this same date, I electronically filed the foregoing with the Clerk of the


 Court using the CM/ECF system which will send notification of such filing to all parties

 involved.



         In San Juan, Puerto Rico, this 6 day of September, 2019.




                                                               RAFAEL F. CASTRO LANG
                                                               USDC-PR#128505
                                                                Attorney for Defendant
                                                               P 0 Box 9023222
                                                               San Juan, PR 00902-3222
                                                               Tel: (787)723-3672/723-1809
                                                               Fax:(787)725-4133
                                                                ra I n c d s I rolfino(^,n[)i;ii!.('on i;
                                                                r;i I acnsl w\ tin" l;i\\'C"1" in.iii.com




  The Stored Communications Act ("SCA") provides for civil damages (including, in some cases, punitive damages),
as well as the prospect of disciplinary actions against officers and employees of the United States who have
engaged in willful violations of the statute, See, e.g., Freedman v. American Online, Inc., 303 F.Supp. 2d 121 (D.
Conn. 2004} (granting summary judgment on liability under the SCA against police officers who served on AOL a
purported search warrant that had not been signed by a judge).
24 The Court should require the FBI and Dish Network to certify under oath if any reverse engineering of NJaconYs
operations were conducted and take appropriate action if it occurred.
